          Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESUS PRADO,

                                   Plaintiff,                   18 Civ. 9806 (JPO)

                             -v-

ICE AGENT PEREZ et al.,

                                   Defendants.


                        PRIVACY ACT AND PROTECTIVE ORDER

       WHEREAS, Plaintiff Jesus Prado brought this action against Defendants the United

States of America (“United States”) and Immigration and Customs Enforcement (“ICE”) Agents

Michael Attanasio, Carla Calidonio, Efren Olivencia, and Ricardo Perez (collectively

“Defendants”);

       WHEREAS, certain records Plaintiff seeks in connection with the allegations in the

Complaint contain information concerning various third parties which may be protected by the

Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”);

       WHEREAS, pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil

Procedure, the Court enters this Privacy Act Order and Protective Order, upon the joint request

of the parties, for the purposes of facilitating the disclosure of information that otherwise would

be prohibited from disclosure under the Privacy Act, and assuring the confidentiality of

information that may be disclosed by the parties or by any non-party agencies, departments, or

offices of the United States in the course of discovery proceedings. The Court, having found that

good cause exists for entry of this Privacy Act Order and Protective Order, HEREBY ORDERS:
            Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 2 of 8



       1.       Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes Defendants to produce

information that otherwise would be prohibited from disclosure under the Privacy Act without

presenting Privacy Act objections to this Court for a decision regarding disclosure. To the extent

the Privacy Act allows the disclosure of information pursuant to a court order, this Order

constitutes such a court order and authorizes the disclosure of that information. Nothing in this

paragraph, however, shall require production of information that is prohibited from disclosure

(even with the entry of this Order) by other applicable privileges, statutes, regulations, or

authorities. The terms of this Order shall govern the safeguarding of such information by all

individuals referenced herein.

       2.       As used in this Order, the term “Protected Information” constitutes any and all

documents or records, and information contained therein, that contain any confidential,

proprietary, personal, or similar information, including but not limited to privileged law

enforcement information and information protected from disclosure by the Privacy Act.

       3.       Information that Plaintiff or Defendants deem Protected Information shall be

designated as such by stamping the phrase “Subject to Protective Order” on any document or

record containing Protected Information prior to the production of such document or record.

       4.       Any party who contests the designation of a document or record as Protected Information

shall provide the producing party written notice of its challenge. If the parties cannot resolve this

dispute, they shall follow the Federal Rules of Civil Procedure, the Local Civil Rules for the United

States District Courts for the Southern and Eastern Districts of New York, the individual practices of the

Court, and/or any court orders for addressing discovery disputes. Failure to challenge a designation

immediately does not waive a party’s ability to bring a later challenge.




                                                  2
               Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 3 of 8



          5.       Except as provided in this Order, all Protected Information produced or exchanged

pursuant to this Order shall be used solely for the purposes of this action and for no other purpose

whatsoever, and shall not be published to the general public in any form, or otherwise disclosed,

disseminated, or transmitted to any person, entity, or organization, except in accordance with the terms

of this Order.

          6.       Any document or record designated as Protected Information may be disclosed only to

the following categories of persons (“Qualified Persons”):

                   i.     Defendants, attorneys for the Defendants, and any support staff or other

employees of Defendants or attorneys of record of Defendants who are assisting in the defense of this

action;

                  ii.     Plaintiff, attorneys for Plaintiff, and any support staff or other employees of

Plaintiff or attorneys of record of Plaintiff who are assisting in the maintenance of this action;

                 iii.     Witnesses who are deposed in this action, to the extent the witnesses’ testimony

may relate to documents designated as Protected Information;

                 iv.      Experts or consultants retained for this action by counsel to a party, and any

support staff or other employees for such experts or consultants who are assisting in the expert’s work

for this action;

                  v.      Court reporters or stenographers engaged to record deposition testimony,

and their employees who are assisting in the preparation of transcripts of such deposition

testimony;

                 vi.      The Court and Court personnel; and

                 vii.     Such other persons as hereafter may be authorized by the Court upon

motion of any party.




                                                    3
            Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 4 of 8



       7.       A copy of this Order shall be delivered to each Qualified Person to whom a

disclosure of Protected Information is made, at or before the time of disclosure, by the party

making the disclosure or by its counsel. The provisions of this Order shall be binding upon each

such person to whom disclosure is made.

       8.       All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       9.       Any deposition questions intended to elicit testimony regarding Protected

Information shall be conducted only in the presence of persons authorized to review the

Protected Information. Any portions of deposition transcripts containing such questions and

testimony shall be automatically subject to the same protections and precautions as the Protected

Information.

       10.      If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that

party shall provide the producing person no less than ten days’ advance written notice of its

intent to file such material. The producing party may then make an application to the Court

requesting that the material be filed and kept under seal. If such an application is made, the

papers in question shall not be filed until the Court renders a decision on that application. The

parties will use their best efforts to minimize the need to file documents under seal.

       11.      Nothing in this Order shall preclude any disclosure of Protected Information to

any judge, magistrate, or employee of the Court for purposes of this action.

       12.      Nothing contained in this Order shall be construed to prejudice any party’s right

to use in open court any Protected Information, provided that reasonable notice of the potential




                                                 4
          Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 5 of 8



disclosure of the Protected Information shall be given to the producing party so that the

producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

       13.     If counsel for any party is required by law or court order to disclose, disseminate,

or transmit Protected Information produced under this Order to any person or entity not

identified herein as a Qualified Person, the name of that person or entity and the reason access is

required shall be provided to the producing party no less than 14 days prior to disclosure,

dissemination, or transmittal so as to provide the producing party sufficient time to object and

seek a protective order as necessary. There shall be no disclosure after an objection has been

made until the objection has been resolved unless disclosure, dissemination, or transmission is

required sooner by law or court order. If Protected Information produced under this Order is

required by law or court order to be disclosed to a person or entity not identified herein as a

Qualified Person, the person or entity receiving the Protected Information shall, before receiving

the Protected Information, be provided with a copy of this Order and shall acknowledge their

agreement to comply with this Order by signing a copy of the attached acknowledgement form.

A copy of each such acknowledgement form must be provided promptly after its execution to

counsel of record for the producing party.

       14.     Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons,

other than counsel for the parties, shall be returned to the producing parties or destroyed. If the

Protected Information is destroyed, the party that has destroyed the Protected Information shall

certify in writing to the producing party that the Protected Information in its possession has been

destroyed.




                                                 5
          Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 6 of 8



       15.     If Plaintiff or Defendants inadvertently fail to designate material as Protected

Information at the time of production, this shall not in itself be deemed a waiver of any claim of

confidentiality as to that Protected Information. The producing party may correct its failure to

designate an item as Protected Information by taking reasonable steps to notify all receiving

persons of its failure, and by promptly supplying all receiving persons with new copies of any

documents bearing corrected designations. Within five business days of receiving copies of any

documents bearing corrected designations pursuant to this paragraph, the receiving persons shall

return or destroy the improperly designated materials, and certify in writing to the producing

party that such materials have been returned or destroyed.

       16.     This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

any ruling on any potential objection to the discoverability, relevance, or admissibility of any

document or information.

       17.     Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party, including any objection to the production of documents and any

claim of privilege or other protection from disclosure.

       18.     Nothing in this Order shall affect the right of any party to seek additional

protection against the disclosure of any documents or materials, or of the parties to seek

additional disclosures.

       19.     Nothing in this Order shall prevent the disclosure of Protected Information to

governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.




                                                 6
          Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 7 of 8



       20.     Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.

SO STIPULATED AND AGREED TO BY:

Dated: June 9, 2020                               Dated: June 9, 2020
       New York, New York                                New York, New York

      JESUS PRADO                                       GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York


By:      /s/ Michael J. Ableson .                 By:       /s/ Alexander J. Hogan     .
      Kenneth I. Schacter                               ALEXANDER J. HOGAN
      kenneth.schacter@morganlewis.com                  Assistant United States Attorney
      Michael J. Ableson                                86 Chambers Street, 3rd Floor
      michael.ableson@morganlewis.com                   New York, New York 10007
      MORGAN LEWIS & BOCKIUS, LLP                       Tel.: (212) 637-2799
      101 Park Avenue                                   E-mail: alexander.hogan@usdoj.gov
      New York, NY 10178
      Phone: 212-309-6000                               Counsel for Defendants
      Fax: 212-309-6001

      Nabilah T. Siddiquee
      nabilah@immdefense.org
      Patrick A. Baker
      patrick@immdefense.org
      IMMIGRANT DEFENSE PROJECT
      40 West 39th Street, 5th Floor
      New York, NY 10018
      Phone: 212-725-6422

      Counsel for Plaintiff

SO ORDERED:


____________________________________
HON. J. Paul Oetken
United States District Judge

        June 9, 2020
Dated: _____________________________
       New York, New York



                                                 7
             Case 1:18-cv-09806-JPO Document 51 Filed 06/10/20 Page 8 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESUS PRADO,

                                  Plaintiff,                  18 Civ. 9806 (JPO)

                            -v-

 ICE AGENT PEREZ et al.,

                                  Defendants.



                                    ACKNOWLEDGEMENT

        I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the case Prado v. Perez, et al., Case No. 18 Civ. 9806 (JPO), and I agree to be bound by

its terms.


Date:                 ___________________________


Name (printed):       ___________________________


Signature:            __________________________




                                                8
